Citation Nr: 1228572	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  05-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation effective April 22, 2003.  In an April 2004 rating decision, the RO increased the Veteran's disability rating from 10 percent to 30 percent effective October 20, 2003.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of that hearing has been associated with the claims file.

In December 2007, the Board remanded the issues of entitlement to higher initial disability ratings for PTSD on appeal, based on staged ratings, for additional development.  

By an October 2010 decision, the Board awarded an increased initial disability rating of 30 percent for PTSD prior to October 20, 2003 and denied an initial disability rating in excess of 30 percent for PTSD from October 20, 2003.  In this decision, the Board also asserted jurisdiction over the issue of TDIU based upon the Veteran's assertions of unemployability due to service connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for ischemic heart disease, rated as 10 percent disabling and PTSD, rated as 30 percent disabling, for a combined rating of 40 percent, from October 27, 2007.  Prior to October 27, 2007, the Veteran's only service-connected disability was PTSD, rated at 30 percent.  

2.  The credible and probative evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pursuant to the Board's October 2010 remand instructions, the Veteran was provided with notice of the VCAA pertaining to his claim for TDIU in October 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in October 2010, pertaining to the downstream disability rating and effective date elements of his claim with subsequent readjudication in a February 2012 supplemental statement of the case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  He reported to VA examiners how his unemployability was due to his PTSD symptoms and provided testimony in this regard in a June 2007 video conference hearing before the undersigned.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes  private medical records, VA outpatient treatment reports, VA examinations, Social Security Administration SSA records, testimony from the Veteran's spouse and statements and testimony from the Veteran and his representative.  

The Board notes that the December 2010 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in October 2010 to provide the Veteran with an adequate VCAA notice for his TDIU claim, to assist him with his claim if he responded to the VCAA notice and to provide him with an adequate VA examination for his TDIU claim.  As the Veteran was provided notice of the VCAA with respect to his TDIU claim in October 2010 and the December 2010 VA examiner performed all the tests necessary to evaluate the Veteran's current PTSD disability and complied with the Board's remand instructions, the Board is satisfied that the development requested by its October 2010 remand has now been satisfactorily completed and substantially complied with respect to TDIU.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

While VCAA notice was provided in October 2010 with respect to the Veteran's TDIU claim and he was provided a TDIU application to update his information, no additional employment information or a completed application was received.  Therefore, the duty to assist the Veteran with developing this claim has been satisfied.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, disabilities resulting from a common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran contends that he is unemployable due to his service connected PTSD.  He has provided statements and testimony regarding his employment.  The Veteran is service-connected for ischemic heart disease, rated as 10 percent disabling and PTSD, rated as 30 percent disabling, for a combined rating of 40 percent, from October 27, 2007.  Prior to October 27, 2007, the Veteran's only service-connected disability was PTSD, rated at 30 percent.  Thus, he does meet the schedular criteria as set forth above at any time throughout the duration of the appeal.  The Board observes that a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In an October 2002 VA outpatient treatment report, the Veteran reported that he had been employed as a maintenance tech and millwright with a steel mill company ("LTV") until July 2001 and that he only had one job since he was on active service in Vietnam.  He reported he was currently looking for work since his retirement was cut in half with the company's closing.  

A February 2003 VA outpatient treatment report reflects that he reported retiring from a steel mill in July 2001, after 34 years.  He stated he began to work fulltime at the airport with the ice de-foaming outfit in October 2002 with an engagement until April 2003.  The Veteran found this work stressful.  In a September 2003 VA outpatient individual therapy note, the Veteran reported that he felt that he could not go to work again, that he was under a lot of pressure there and the incoming planes bothered him.  He continued to compare his job with his experiences in Vietnam.  In October 2003, the Veteran reported that he decided not to go back to his job at the airport.  

At a July 2003 VA examination, the Veteran reported having his longest period of vocational tenure for 35 years at the same steel plant.  He also reported having worked occasionally since that time and that he quit a seasonal job at the airport because the incoming planes and confusion on the tarmac was causing him intrusive recollections of his Vietnam experience.  The examiner found that symptoms associated were likely causing some difficulty with interacting effectively at work mild work inefficiency, given a familiar environment, however, he was unable to work in a confusing or highly stimulating environment that contained cues for memories of Vietnam.  The examiner concluded that PTSD symptoms likely caused somewhat reduced reliability, somewhat reduced productivity, and some interference with his ability to interact effectively and work efficiently.  

At a March 2004 VA examination, the Veteran reported having been employed at LTV Steel from 1966 to 2001 when he retired after 34 years due to a shutdown.  He was employed for six months of seasonal works at the airport, spraying or de-icing airplanes and drove the vacuum truck.  The examiner found that the Veteran's level of severity did not appear to have worsened since the last interview due to his PTSD.  

A July 2004 VA outpatient treatment report reflects that the Veteran reported having retired in July 2001 and that his PTSD symptoms had increased since his retirement due to LTV steel closing.  

During an August 2004 VA neuropsychological evaluation report, the Veteran was noted to have diagnoses of PTSD and major depression.  The VA treatment provider reported that the Veteran had a positive history of frequent suicidal ideas, especially when drinking.  He reported a past alcohol history that consisted of consuming seven cases of beer and several bottles of beer per week, with resulting alcohol-related arrests and blackouts.  The Veteran's neurocognitive assessment revealed scores suggestive of mild level overall depression; mild-to-moderate level of social discomfort; and a PK scale that was noted to be lower than typical for someone with PTSD but still elevated at a mild-to-moderate level.  The Veteran was found to have exhibited memory impairment that could be due to some combination of PTSD/depression or alcohol-related dysfunction that he determined did not rise to the level indicative of dementia, but was rather a cognitive disorder NOS.  The VA treatment provider summarized his findings by stating that the Veteran's overall pattern of neuropsychological test results argued in favor of a diagnosis of cognitive disorder NOS that was likely due to PTSD/depression and/or a prior history of alcoholism.  

VA outpatient treatment reports from October 2004 to March 2005 reflect that the Veteran sought enrollment into vocational rehabilitation and began taking computer courses, although it appeared that no employment was being sought at the time.  

In May 2005 the Veteran underwent a disability assessment in relationship to a claim for SSA benefits.  The Veteran reported having worked for LTV steel for 34 years and at the airport vacuuming up and de-icing liquid in the winter.  He reported last working in 2003 for Inland Waters driving a vacuum truck at the airport.  He quit after six months, saying it was too much stress and he had trouble understanding what was expected of him at work.  The SSA psychologist diagnosed the Veteran with dementia due to long term alcoholism and intermittent explosive disorder.  The SSA psychologist assigned the Veteran a GAF score of 31, noting that the Veteran exhibited speech at times that was obscure and irrelevant and that he also had significant memory problems.  He found the Veteran's mental ability to withstand pressures associated with the day-to-day work activities was significantly impaired, and he had significant memory problems.  Based upon this examination, in conjunction with a review of the Veteran's VA medical records, the Veteran was granted SSA disability benefits with a primary diagnosis of organic mental disorders/organic brain syndrome.  

At a May 2006 VA examination, the Veteran reported having retired in July 2001, after working 34 years for LTV Steel, wherein he worked as a maintenance technician and millwright.  He was presently unemployed.  The Veteran reported that he was not able to work at all due to a lack of sleep, difficulty focusing and paying attention, and that he just barely made it to retirement because of his difficulties with focus, memory, and attention.  The examiner at that time noted his review of the claims file, to include his SSA records.  He also noted in the body of his report that he reviewed and considered the August 2004 neuropsychological evaluation in which the Veteran was diagnosed with a cognitive disorder, NOS that could be due to a history of alcoholism.  The Veteran was diagnosed with PTSD and cognitive disorder, not otherwise specified (NOS) and the examiner opined that the GAF score due to his PTSD was 60.  In assigning this GAF score, the examiner reported that he based the score on the Veteran's PTSD symptoms and the GAF scores provided by his treating VA therapist.  The examiner found that the Veteran's reports of significant cognitive impairment were attributable to his cognitive disorder NOS, which was not likely related to his PTSD.  

During a June 2007 video conference hearing, the Veteran testified that he had not worked since leaving his job in 2003, due to aggravation of his PTSD symptoms.  He stated that he last worked in 2002 and 2003 for six months at an airport and his counselor had told him there was too much stress for him and too many reminders of being in Vietnam with this job.  The Veteran testified that he worked for a steel mill for 34 years and 9 months and at the age of 52 he began having bad problems at work with sleep disturbance and nightmares.  At that time, he reported that he was diagnosed with PTSD and began feeling the effects at his work.  The Veteran testified that he retired from the job at the steel mill because they had shut down.  

In a July 2009 VA addendum opinion, a VA examiner noted that a general review of the VA computerized medical records corroborated that the Veteran continued to maintain abstinence from alcohol since 1987 and that, outside of the August 2004 VA neuropsychological evaluation, which was reviewed, there was no further documentation of assessment or treatment of cognitive/memory complaints in the VA computerized medical records.  The examiner also interviewed the Veteran.  He found that the Veteran presented with a history of multiple risk factors predictive of alcohol dependence besides symptoms of PTSD and these risk factors included the Veteran's own alcohol use as a teenager and family history of multiple problem drinkers.  He opined that, given these significant risk factors predated the Veteran's military service, and given that the Veteran's self-report in the previous VA examinations suggested significant alcohol use on the part of the Veteran prior to his military service and it was his opinion that alcohol dependency was not caused by, and was not a symptom of the Veteran's PTSD.  He noted that, though the Veteran's PTSD may have exacerbated his alcohol consumption, his risk of alcohol dependency was present before he developed PTSD and, given his previous report of significant alcohol abuse as a teenager, he may have already met the criteria for a diagnosis of alcohol abuse or dependence prior to his military service, although this was not known conclusively.  

The examiner also addressed the fact that the Veteran had not received any further assessment or intervention secondary to cognitive impairment outside of the neuropsychological evaluation in 2004.  He noted that report concluded that the Veteran was overestimating the extent of his cognitive complaints at that time and that his actual cognitive performance was superior to his self-assessment of his cognitive functioning.  The examiner noted that this suggested that the Veteran's cognitive impairment was not significantly impacting his daily functioning at that time and, given no further assessment or intervention by VA providers since that examination, this conclusion likely remained true today.  

The examiner subsequently provided an addendum to this opinion in July 2009, at which time he was provided with the claims file for review, including the December 2007 Board remand and 2007 Board hearing with the Veteran.  He concluded that, given the conflicting information when the Veteran's problem drinking began, he revised his opinion.  The examiner found that alcohol dependency was less likely than not caused by the Veteran's PTSD and his alcohol dependence was not a symptom of the Veteran's PTSD.  Finally, he opined that, though the symptoms of PTSD may have exacerbated the Veteran's alcohol intake, the primary causal factors of alcohol dependence appeared to be independent of the development of PTSD.  

In a December 2010 VA examination, the Veteran reported that he felt that he was no longer able to work full-time, and his biggest obstacles were his physical health and level of fatigue.  He did not indicate that depression or anxiety were a significant obstacle to his working.  The examiner concluded that the impact of the Veteran's PTSD on functioning was mild to moderate.  He explained that, while the occupational and interpersonal functioning were not without difficulties, despite his symptoms, he managed to work for nearly 35 years, maintain some friendships and leisure activities, and remain married for 40 years.  The examiner noted that the Veteran stated he had difficulty on previous jobs related to having to deal with a lot of people and that his last job at the airport was stressful due to the constant sound of airplanes reminding him of being in Vietnam.  The examiner also noted the Veteran's reports that due to a lack of sleep and medication effects he felt chronic fatigue which he felt impacted his ability to work.  Finally, the Veteran was noted to have reported that he had chronic medical problems which prevented him from working.  The examiner opined that while the Veteran's PTSD symptoms were likely to cause continued, mild impairment in occupational functioning, his PTSD/depression symptoms alone were not sufficient to render him 100 percent unemployable.  

Based on a review of the evidence, the Board concludes that entitlement to TDIU due to service-connected disabilities is not warranted.  The evidence of record does not demonstrate that the Veteran is precluded from obtaining substantially gainful employment.  See 38 C.F.R. § 4.16(b).  In this regard, the Board notes that there is no medical opinion or other competent medical evidence indicating that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  While the June 2003 VA examiner opined that unable to work in a confusing or highly stimulating environment that contained cues for memories of Vietnam, he concluded that symptoms likely caused somewhat reduced reliability, somewhat reduced productivity, and some interference with his ability to interact effectively and work efficiently.  Moreover, while the May 2005 private psychologist determined the Veteran's mental ability to withstand pressures associated with the day-to-day work activities was significantly impaired, and he had significant memory problems, these impairments were attributed to diagnoses of dementia due to long term alcoholism and intermittent explosive disorder, and not PTSD.  

Although the evidence of record demonstrates impairments due to cognitive problems and alcoholism, neither of these conditions have been found to be related to the Veteran's service-connected PTSD.  See May 2006 VA examination and July 2009 VA addendum opinion.  A veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that while 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse, this statute, as noted, does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit stressed, however, VA must determine whether the alcohol or drug abuse disability was actually caused by the service-connected disability or whether it was the result of willful misconduct and not the result of the service-connected disability.  The Board observes that the May 2006 VA examiner found, based on a review of the claims file, including the SSA records and the August 2004 VA neuropsychological evaluation, that the Veteran's reports of significant cognitive impairment were attributable to his cognitive disorder NOS, which was not likely related to his PTSD.  

Moreover, the July 2009 VA examiner initially found, based on a review of the VA computerized medical records and an interview with the Veteran, that given the significant risk factors predictive of alcohol dependence besides symptoms of PTSD predated the Veteran's military service, including the Veteran's own alcohol use as a teenager and family history of multiple problem drinkers, and given that the Veteran's self-report in the previous VA examinations suggested significant alcohol use on his part prior to his military service, it was his opinion that alcohol dependency was not caused by, and was not a symptom of the Veteran's PTSD.  He also noted at that time that the August 2004 VA neuropsychological evaluation report concluded that the Veteran was overestimating the extent of his cognitive complaints and that his actual cognitive performance was superior to his self-assessment of his cognitive functioning.  Therefore he found that this suggested that the Veteran's cognitive impairment was not significantly impacting his daily functioning at that time and, given no further assessment or intervention by VA providers since that examination, this conclusion likely remained true today.  After a subsequent review of the claims file, the July 2009 VA examiner stated that, given the conflicting information when the Veteran's problem drinking began, he revised his opinion.  He opined that that alcohol dependency was less likely than not caused by the Veteran's PTSD and his alcohol dependence was not a symptom of the Veteran's PTSD.  The examiner also noted that, although the symptoms of PTSD may have exacerbated the Veteran's alcohol intake, the primary causal factors of alcohol dependence appeared to be independent of the development of PTSD.  

The Board also observes that, in a March 2010 rating decision, the RO denied service connection for alcohol dependence, finding the evidence did not demonstrate alcohol dependence was secondary to his service-connected PTSD.  

Therefore, the Board finds that there is no probative evidence that the Veteran's cognitive problems or alcohol dependence were related to, caused by or a symptom of his service-connected PTSD.  

Finally, the Board observes that the December 2010 VA examiner opined that while the Veteran's PTSD symptoms were likely to cause continued, mild impairment in occupational functioning, his PTSD/depression symptoms alone were not sufficient to render him 100 percent unemployable.  

The Board acknowledges the lay statements by the Veteran that he believed he was unable to work due to his PTSD, however, he is not competent to specify the degree of severity of his service-connected PTSD as this would constitute a medical conclusion based upon a psychiatric analysis of his PTSD symptomatology which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  In addition, the determination of whether PTSD renders the Veteran unable to obtain or retain substantially gainful employment is a legal determination to be made by the adjudicator of the claim.  The Board also observes that most recently, in the December 2010 VA examination, the Veteran reported that felt he was no longer able to work full time and his biggest obstacles were his physical health and level of fatigue, and did not report his inability to work was due solely to his service-connected PTSD.  

The evidence of record also demonstrates that the Veteran was able to work for over 34 years at a steel mill and, as he has also set forth in his hearing testimony, he retired in 2001 only due to the fact that the plant had shut down, rather than due to any difficulty with a service-connected disability.  While some difficulty was demonstrated with respect to his employment at the airport from 2002 to 2003, there is no evidence of record to demonstrate that he was unable to obtain or retain any substantially gainful employment, despite the difficulty with this one occupation.  

The Board also observes that the Veteran has not asserted at any time that his service-connected ischemic heart disease has caused or contributed to his unemployability.  Further, in this case there are no exceptional or unusual factors with regard to either of his service-connected disabilities.  

Based on the foregoing, the Board finds that a TDIU is not warranted in this case.






	(CONTINUED ON NEXT PAGE)



ORDER

A TDIU is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


